                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONNIE GULLY, JR.,

                          Plaintiff,

 v.                                             Case No. 3:17-CV-211-NJR-MAB

 DEREK HUNDLEY and
 THOMAS HOWSER,

                          Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Report and Recommendation of Magistrate Judge

Mark A. Beatty (Doc. 87), in which he recommends the undersigned deny the Motion for

Summary Judgment filed by Plaintiff Ronnie Gully, Jr. (Doc. 62). For the reasons set forth

below, the Court adopts the Report and Recommendation and denies Gully’s motion for

summary judgment.

                                       BACKGROUND

      Gully, an inmate in the Illinois Department of Corrections, filed this action under

42 U.S.C. § 1983 for alleged deprivations of his constitutional rights that occurred at

Lawrence Correctional Center. (Doc. 1). After threshold review of his complaint under 28

U.S.C. § 1915A, Gully was permitted to proceed on the following claims:

      Count 1:      Eighth Amendment claim against Officer Houser and Officer
                    Hundley for harassing Plaintiff beginning in July 2016.

      Count 2:      First Amendment retaliation claim against Officer Houser
                    and Officer Hundley for responding to Plaintiff’s grievances


                                       Page 1 of 8
                         regarding sexual harassment by Officer Houser by
                         threatening him, issuing him false disciplinary tickets, and/or
                         taking his personal property.

(Doc. 7).

         On September 25, 2018, Gully filed a motion for summary judgment (Doc. 62). At

the outset of his declaration in support of summary judgment, Gully stated: “I solemnly

swear that all factual elements and variables in my original civil action are true; I further

certify the reliability and truthfulness to my exhibits and statements.” (Doc. 62-1). He also

signed the declaration under penalty of perjury that his statements were true and correct.

Accordingly, the Court considers Gully’s factual allegations, to the extent he made them

based on personal knowledge, to be competent summary judgment evidence. See Beal v.

Beller, 847 F.3d 897, 901 (7th Cir. 2017) (quoting Ford v. Wilson, 90 F.3d 245, 246 (7th Cir.

1996) (a verified complaint is “the equivalent of an affidavit for purposes of summary

judgment, because it ‘contains factual allegations that if included in an affidavit or

deposition would be considered evidence, and not merely assertion.’”).

         The material facts as set forth in Gully’s statement of facts, as well as his

declaration and verified complaint, are largely disputed. In his verified complaint, Gully

claims that Defendants Thomas Howser 1 and Derek Hundley retaliated against him for

filing grievances about inappropriate sexual comments that Howser made to him in July

2016. (Doc. 7). Specifically, Gully alleges that in July 2016, Howser escorted Gully to the

restroom where he then strip-searched Gully and, in the process, made inappropriate




1   The Clerk of Court is DIRECTED to correct Defendant’s name on the docket to Thomas Howser.


                                            Page 2 of 8
sexual comments to Gully. (Doc. 62-1 at p. 4).

       Gully filed a grievance on August 15, 2016, detailing the acts of sexual harassment.

(Doc. 62-1 at p. 5). On August 20, 2016, Howser stopped Gully in the chow hall and told

him he had gotten wind of the grievances Gully had filed (Id.). Howser told Gully he

would “never get away.” (Id.).

       On August 22, 2016, Gully was issued an allegedly fabricated disciplinary ticket

by Officer Reeves, “a fellow colleague of Mr. Houser[sic] whom he’s worked with for the

last 15 years.” (Doc. 62-1 at p. 5). Gully ultimately was found guilty of the ticket and sent

to segregation. (Id.).

       Gully continued to write grievances about staff conduct and his fear of more

retaliatory acts. (Id.). He also spoke with Internal Affairs prior to his release from

segregation about his fears. (Id. at p. 6). Once released from segregation, he claims

Howser began stalking him and making more threats.

       On November 26, 2016, Gully was transferred away from Howser to a different

area of the prison (Doc. 62-1, p. 7). On November 28, 2016, Hundley approached Gully

and said that “he’s been hearing [Gully’s] name throughout the institution.” (Id.).

Hundley further told Gully he “didn’t understand the can of worms [he’s] opened by

fucking with Howser” and to lay off Howser or Hundley would make life a living hell.

(Id.). The following day, Gully had a sick call pass, and Hundley escorted him back to his

cell. Claiming Gully elbowed him, Hundley then said, “if you ever do that again I’ll walk

your ass, no you know what pack your shit you’re going to seg.” (Id.). Gully was taken

to segregation and issued a ticket for assaulting a prison staff member, which constitutes


                                        Page 3 of 8
a new criminal charge and can result in additional time added to his sentence. (Id.).

       When Gully was released from segregation, he found his recently purchased food

items were gone, and the officer who inventoried his items was Hundley. (Id. at p. 8).

Three days later, Gully was found guilty of a ticket for insolence—not assaulting a prison

staff member—and lost several privileges, including phone privileges during the holiday

season. (Id.). Gully filed grievances about this retaliation and being found guilty of

something he was never charged with. (Id.). Gully asserts he has continued to be harassed

and threatened with physical violence due to his grievance filing. (Id.).

       In response to Gully’s motion for summary judgment, Howser attested that he has

never harassed, sexually harassed, or made any inappropriate sexual comments to an

inmate. (Doc. 77-1). Furthermore, has never retaliated against an inmate or threatened an

inmate for filing grievances or PREA complaints. (Id.). He also has never written or

observed an inmate being issued a false disciplinary report. (Id.). Finally, he has never

illegally searched an inmate’s cell or illegally confiscated an inmate’s property. (Id.).

       Hundley also provided an affidavit attesting that he has never harassed or made

inappropriate threatening comments to an inmate, he has never retaliated against or

threatened an inmate for filing grievances or PREA complaints, he has never written or

observed an inmate being issued a false disciplinary report, and he has never illegally

searched an inmate’s cell or illegally confiscated an inmate’s property. (Doc. 77-2).

       Judge Beatty entered the Report and Recommendation currently before the Court

on July 1, 2019 (Doc. 87). Judge Beatty recommends denying summary judgment to Gully

because there are genuine issues of material fact that preclude the entry of summary


                                        Page 4 of 8
judgment. Gully filed a timely objection on July 12, 2019 (Doc. 88).

                                      LEGAL STANDARDS

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues to which specific

objections have made, and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,

FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The Court may then “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).

       Summary judgment is proper only if the moving party can demonstrate “there is

no genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving

party bears the burden of establishing that no material facts are in genuine dispute; any

doubt as to the existence of a genuine issue must be resolved against the moving party.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); see also Lawrence v. Kenosha Cty., 391

F.3d 837, 841 (7th Cir. 2004). A moving party is entitled to judgment as a matter of law

where the non-moving party “has failed to make a sufficient showing on an essential


                                          Page 5 of 8
element of her case with respect to which she has the burden of proof.” Celotex, 477 U.S.

at 323. “[A] complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Id.

                                          DISCUSSION

       In his Report and Recommendation, Judge Beatty found that Gully is not entitled

to summary judgment because there are issues of fact that must be resolved by a jury. He

noted that when reviewing the facts in the light most favorable to the non-movant—here,

Defendants—Gully failed to demonstrate that there was no genuine issue of material fact

and that he was entitled to judgment as a matter of law.

       Gully objects to the Report and Recommendation, calling Judge Beatty “indifferent

and irrational” and implying he is not impartial and a lazy and arbitrary decisionmaker

for not granting him summary judgment based on his evidence. In addition to

inappropriate name-calling of a judge, Gully’s basis for his objection ignores Defendants’

evidence. The Seventh Circuit has consistently held that sworn testimony in the form of

an affidavit is competent evidence at summary judgment that must be considered by the

Court. See, e.g., McKinney v. Office of Sheriff of Whitley Cty., 866 F.3d 803, 814 (7th Cir. 2017).

So while Gully has presented certain evidence and his own attestations, the Court must

also consider Defendants’ affidavits as evidence.

       As to Gully’s claims in Count 1 for harassment, simple verbal harassment and use

of repugnant words typically does not constitute cruel and unusual punishment under

the Eighth Amendment. DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000). “Relationships

between prisoners and prison staff are not always marked by genteel language and good


                                          Page 6 of 8
manners.” Lisle v. Welborn, 933 F.3d 705, 719 (7th Cir. 2019). Where the harassment inflicts

significant psychological or physical harm, however, the Eighth Amendment may be

implicated. Id. at 718.

       Here, Gully claims Howser made inappropriate sexual comments to him while

performing a strip search. For his part, Howser denies harassing, sexually harassing, or

making any inappropriate sexual comments to an inmate. On summary judgment, the

Court must review the evidence and all reasonable inferences in a light most favorable to

Defendants, the non-movants. When doing so, the Court finds that Gully has failed to

establish that there are no material facts in genuine dispute and that he is entitled to

judgment as a matter of law as to his harassment claim.

       With regard to his retaliation claim, Gully must prove that “(1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation likely to deter

such activity; and (3) the First Amendment activity was at least a motivating factor in the

decision to impose the deprivation.” Hawkins v. Mitchell, 756 F.3d 983, 996 (7th Cir. 2014).

       Here, Gully wrote grievances, a protected First Amendment activity. He also

asserts he was issued false disciplinary tickets and items in his cell were stolen as a result

of his grievance-writing. He has not proven, however, that his First Amendment activity

was at least a motivating factor in the decision to impose the deprivation when

Defendants attested that they have never retaliated against an inmate, threatened an

inmate for writing grievances, written a false disciplinary report, or illegally confiscated

an inmate’s property. Again, when reviewing the evidence in a light most favorable to

Defendants, the Court finds that genuine issues of material fact exist that preclude the


                                        Page 7 of 8
entry of summary judgment for Gully. Accordingly, his motion must be denied.

                                     CONCLUSION

       For these reasons, the Court OVERRULES the objection filed by Plaintiff Ronnie

Gully, Jr. (Doc. 88), ADOPTS the Report and Recommendation of Magistrate Judge

Beatty (Doc. 87), and DENIES the Motion for Summary Judgment filed by Plaintiff

Ronnie Gully, Jr. (Doc. 62).

       Because Defendants have not filed a motion for summary judgment, Magistrate

Judge Beatty is DIRECTED to set this case for a settlement conference.


       IT IS SO ORDERED.

       DATED: September 27, 2019


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 8 of 8
